--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Brisset Beer International, Inc.
REGULATION S SUBSCRIPTION AGREEMENT


SECTION 1


1.1           Subscription.


(a)           The undersigned, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase 75,000 Units (hereafter defined) to be
issued by Brisset Beer International, Inc., a Nevada corporation (the
"Company"), in an offshore transaction negotiated outside the U.S. and to be
consummated and closed outside the U.S.  The Company is directly offering for
sale 75,000 Units for an aggregate gross proceeds of $22,500.00. The Units are
being sold pursuant to Regulation S of the Securities Act of 1993, as amended
(the “Securities Act”).


A “Unit” shall consist of the following:


 
(1)
one share of Common Stock (a “Purchased Share”);



 
(2)
one Class A Warrant, as further described in the Class A Warrant Agreement
attached hereto as Exhibit A, entitling the undersigned to purchase one share of
Common Stock at an exercise price of $0.35 per share, expiring on October 16,
2020 (a “Class A Warrant”); and



 
(3)
one Class B Warrant, as further described in the Class B Warrant Agreement
attached hereto as Exhibit B, entitling the undersigned to purchase one share of
Common Stock at an exercise price of $0.40 per share, expiring on October 16,
2020 (a “Class B Warrant”); and,



 
(4)
one Class C Warrant, as further described in the Class C Warrant Agreement
attached hereto as Exhibit C, entitling the undersigned to purchase one share of
Common Stock at an exercise price of $0.45 per share, expiring on October 16,
2020 (a “Class C Warrant, and together with the Class A Warrant and Class B
Warrant, the “Warrants”).



(b)           For purposes of this Subscription Agreement:


 
(1)
“Common Stock” means the common stock of the Company.



 
(2)
“Securities” means the Purchased Shares, the Warrants and the Warrant Shares.



 
(3)
“Warrant Shares” means the shares of Common Stock issuable upon due exercise of
the Warrants.

 
 
 
1

--------------------------------------------------------------------------------

 

 
1.2           Purchase of Units.


The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Units shall be Twenty Two Thousand
Five Hundred dollars ($22,500) or $0.30 per Unit.  Simultaneous with the
execution and delivery of this Agreement, including the Investor Questionnaire
annexed hereto, the undersigned shall deliver to the Company the aforementioned
purchase price by check made payable to the Company or wire transfer of
immediately available funds. Wire instructions are attached hereto as Appendix
A.


1.3           Acceptance or Rejection.


(a)           The undersigned understands and agrees that the Company reserves
the right to reject this subscription for the Units if, in its reasonable
judgment, it deems such action in the best interest of the Company, at any time
prior to the Closing, notwithstanding prior receipt by the undersigned of notice
of acceptance of the undersigned's subscription.


(b)           The undersigned understands and agrees that its subscription for
the Units is irrevocable.


(c)           In the event the sale of the Units subscribed for by the
undersigned is not consummated by the Company for any reason (in which event
this Subscription Agreement shall be deemed to be rejected), this Subscription
Agreement and any other agreement entered into between the undersigned and the
Company relating to this subscription shall thereafter have no force or effect
and the Company shall promptly return or cause to be returned to the undersigned
the purchase price remitted to the Company by the undersigned, without interest
thereon or deduction therefrom, in exchange for the Units.


SECTION 2


2.1           Closing.   The closing (the "Closing") of the purchase and sale of
the Units, shall occur simultaneously with the acceptance by the Company of the
undersigned's subscription, as evidenced by the Company's execution of this
Subscription Agreement.


SECTION 3


3.1           Investor Representations and Warranties.


The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:



 
2

--------------------------------------------------------------------------------

 

(a)           The undersigned is acquiring the Securities for his own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in such
Securities or any portion thereof.  Further, the undersigned does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Securities for which the undersigned is subscribing or any part
of the Securities.


(b)           The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.


(c)           The undersigned is not subscribing for the Securities as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the undersigned in
connection with investment securities generally.


(d)           The undersigned understands that the Company is under no
obligation to register the Securities under the Securities Act, or to assist the
undersigned in complying with the Securities Act or the securities laws of any
state of the United States or of any foreign jurisdiction.


(e)           The undersigned is (i) experienced in making investments of the
kind described in this Agreement and the related documents, (ii) able, by reason
of the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iii) able to afford the entire loss of its
investment in the Securities. The undersigned further understands that the
Company currently has no business or operations and although it is contemplating
entering the field of clean energy technologies, the Company currently has no
agreements or arrangements with any persons in connection therewith.


(f)           The undersigned acknowledges his understanding that the offering
and sale of the Purchased Shares, Warrants and the issuance of the Warrant
Shares upon due exercise of the Warrants is intended to be exempt from
registration under the Securities Act.  In furtherance thereof, in addition to
the other representations and warranties of the undersigned made herein, the
undersigned further represents and warrants to and agrees with the Company and
its affiliates as follows:


 
(i)
The undersigned realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the undersigned has in mind merely
acquiring the Securities for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise.  The undersigned
does not have any such intention;




 
3

--------------------------------------------------------------------------------

 

 
(ii)
The undersigned has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company;



 
(iii)
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Securities.  The undersigned also represents it has not been
organized for the purpose of acquiring the Securities;



 
(iv)
The undersigned has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Securities, the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense;  and



 
(v)
The undersigned has carefully reviewed all of the Company’s filings under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).



(g)           The undersigned is not relying on the Company, or its affiliates
or agents with respect to economic considerations involved in this
investment.  The undersigned has relied solely on its own advisors.


(h)           No representations or warranties have been made to the undersigned
by the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for Units the undersigned is not relying upon any representations
other than those contained herein.


(i) Any resale of the Securities during the ‘distribution compliance period’ as
defined in Rule 902(f) to Regulation S shall only be made in compliance with
exemptions from registration afforded by Regulation S.  Further, any such sale
of the Securities in any jurisdiction outside of the United States will be made
in compliance with the securities laws of such jurisdiction.  The Investor will
not offer to sell or sell the Securities in any jurisdiction unless the Investor
obtains all required consents, if any.


(j)           The undersigned understands that the Securities are being offered
and sold in reliance on an exemption from the registration requirements of
United States federal and state securities laws under Regulation S promulgated
under the Securities Act and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of the Investor to acquire
the Securities.  In this regard, the undersigned represents, warrants and agrees
that:



 
4

--------------------------------------------------------------------------------

 

1.  
The undersigned is not a U.S. Person (as defined below) and is not an affiliate
(as defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person.  A U.S.
Person means any one of the following:

 

 
(A)  
organized or incorporated under the laws of any foreign jurisdiction; and




 
(B)  
formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the
Securities Act) who are not natural persons, estates or trusts.

 
2.  
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the undersigned was outside of
the United States.



3.  
The undersigned will not, during the period commencing on the date of issuance
of the Purchased Shares or Warrants and ending on the first anniversary of such
date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Purchased Shares or the Warrants in the United States, or
to a U.S. Person for the account or for the benefit of a U.S. Person, or
otherwise in a manner that is not in compliance with Regulation S.



4.  
The undersigned will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Purchased Shares or Warrants only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.




 
5

--------------------------------------------------------------------------------

 

5.  
The undersigned was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.



6.  
Neither the undersigned nor or any person acting on his behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Securities and the Investor and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.



7.  
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.



8.  
Neither the undersigned nor any person acting on his behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities.  The undersigned
agrees not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.



9.  
Each certificate representing the Securities shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:



“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”


“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”



 
6

--------------------------------------------------------------------------------

 

10.  
The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Securities set forth in this Section 2.



Cross out if inapplicable
(k)           The undersigned is an “accredited investor” as that term is
defined in Rule 501 of the General Rules and Regulations under the Securities
Act by reason of Rule 501(a)(3).


(l)           The undersigned understands that an investment in the Securities
is a speculative investment which involves a high degree of risk and the
potential loss of his entire investment.


(m)           The undersigned's overall commitment to investments which are not
readily marketable is not disproportionate to the undersigned's net worth, and
an investment in the Securities will not cause such overall commitment to become
excessive.


(n)           The undersigned has received all documents, records, books and
other information pertaining to the undersigned’s investment in the Company that
has been requested by the undersigned.  The undersigned has reviewed all reports
and other documents filed by the Company with the Securities and Exchange
Commission (the “SEC Documents”).


(o)           The undersigned represents and warrants to the Company that all
information that the undersigned has provided to the Company, including, without
limitation, the information in the Investor Questionnaire attached hereto or
previously provided to the Company (the “Investor Questionnaire”), is correct
and complete as of the date hereof.


(p)           Other than as set forth herein, the undersigned is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Securities.  The undersigned has consulted, to the
extent deemed appropriate by the undersigned, with the undersigned’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Securities and on that basis believes that his or its
investment in the Securities is suitable and appropriate for the undersigned.


(q)           The undersigned is aware that no federal or state agency has (i)
made any finding or determination as to the fairness of this investment, (ii)
made any recommendation or endorsement of the Securities or the Company, or
(iii) guaranteed or insured any investment in the Securities or any investment
made by the Company.


(p)           The undersigned understands that the price of the Securities
offered hereby bear no relation to the assets, book value or net worth of the
Company and were determined arbitrarily by the Company.  The undersigned further
understands that there is a substantial risk of further dilution on his or its
investment in the Company.



 
7

--------------------------------------------------------------------------------

 

SECTION 4


The Company represents and warrants to the undersigned as follows:


4.1            Organization of the Company.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Nevada, and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.


4.2           Authority.   (a)  The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
to issue the Securities; (b) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors is
required; and (c) this Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
such  enforceability  may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.


4.3           SEC Documents.  To the best of Company's knowledge, the Company
has not provided to the undersigned any information that, according to
applicable law, rule or regulation, should have been disclosed publicly prior to
the date hereof by the Company, but which has not been so disclosed. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
other federal, state and local laws, rules and regulations applicable to such
SEC Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the Securities and Exchange Commission
(the “SEC”) or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).



 
8

--------------------------------------------------------------------------------

 

4.5           Exemption from Registration; Valid Issuances.  The sale and
issuance of the Securities, in accordance with the terms and on the bases of the
representations and warranties of the undersigned set forth herein, may and
shall be properly issued by the Company to the undersigned pursuant to Section
4(2), Regulation S and/or any applicable U.S state law. When issued and paid for
as herein provided, the Securities shall be duly and validly issued, fully paid,
and nonassessable. Neither the sales of the Securities pursuant to, nor the
Company's performance of its obligations under, this Agreement shall (a) result
in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Securities or any of the assets of the Company, or (b)
entitle the other holders of the Common Stock of the Company to preemptive or
other rights to subscribe to or acquire the Common Stock or other securities of
the Company. The Securities shall not subject the undersigned to personal
liability by reason of the ownership thereof.


4.6           No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates nor any person acting
on its or their behalf (a) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Securities, or (b) made any offers or
sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Common Stock under the
Securities Act.


4.7           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby, including without limitation the issuance of the
Securities, do not and will not (a) result in a violation of the Certificate or
By-Laws of the Company or (b) conflict with, or constitute a material default
(or an event that with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture, instrument
or any "lock-up" or similar provision of any underwriting or similar agreement
to which the Company is a party, or (c) result in a violation of any federal,
state, local or foreign law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations)applicable to the
Company or by which any property or asset of the Company is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a material adverse effect on the business, operations, properties,
prospects or condition (financial or otherwise) of the Company) nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing. The Company is not required under U.S. federal, state or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Common Stock in accordance with  the terms hereof (other than any
SEC, NASD or state securities filings that may be required to be made by the
Company subsequent to the Closing); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of the undersigned
herein.



 
9

--------------------------------------------------------------------------------

 

SECTION 5


5.1  Indemnity.  The undersigned agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.


5.2           Modification.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


5.3           Notices.  Any notice, demand or other communication which
any  party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, addressed to such address as may be given herein, or (b) delivered
personally at such address.


5.4           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may  be facsimiles.


5.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person, the obligation of the
undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his heirs, executors, administrators
and successors.


5.6           Entire Agreement.  This Agreement and the documents referenced
herein contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.


5.7           Assignability.  This Agreement is not transferable or assignable
by the undersigned.


5.8           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.



 
10

--------------------------------------------------------------------------------

 

5.9           Pronouns.  The use herein of the masculine pronouns "him" or "his"
or similar terms shall be deemed to include the feminine and neuter genders as
well and the use herein of the singular pronoun shall be deemed to include the
plural as well.



 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the
____   day of _________, 2015.


Amount of Investment:


$22,500____


INDIVIDUAL INVESTOR:




___________________________
Signature


Name:




PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER INVESTOR


___________________________
(Print Name of Entity)






By:           __________________
Name:
Title:
Address:


Taxpayer Identification Number:_____________

 
12

--------------------------------------------------------------------------------

 

ACCEPTANCE OF SUBSCRIPTION


(to be filled out only by the Company)


The Company hereby accepts the above application for subscription for Units on
behalf of the Company.






BRISSET BEER INTERNATIONAL,
INC.                                                                                                Dated:
____________






By:______________________________
Name:
Title:





 
13

--------------------------------------------------------------------------------

 

ACCREDITED INVESTOR QUESTIONNAIRE


The undersigned subscriber represents that it is an Accredited Investor on the
basis that it is (check one):
_____(i)  A bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.


_____(ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
_____(iii)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.


_____(iv)  A director or executive officer of the Company.


_____(v)  A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000.


_____(vi)  A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.


_____(vii)  A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).


_____(viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the Subscriber must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.  Further, the Subscriber represents that it
has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)

 

______________________________
Signature



______________________________
Date


 
______________________________
Address
 
 
14


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------